Citation Nr: 0620318	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-21 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected hypertension.

REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active duty from May 1973 to May 1976 and 
active duty for training from July 21, 1978 to August 3, 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In a June 2003 rating 
determination, the RO increased the rating for hypertension 
to 10 percent.  

This claim was previously remanded by the Board in July 2004 
for further development, which was subsequently accomplished.  
Therefore, this case is appropriately before the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's hypertension is controlled by medication and is 
not manifested by diastolic blood pressure readings of 110 or 
more or systolic blood pressure readings predominantly of 200 
or more. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7,  4.104, Diagnostic Code 7101 
(2005). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2002.  
The RO provided the veteran letter notice to his claims for 
service connection in August 2001 and December 2003, which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The letters also specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, no effective date 
will be assigned and there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are VA and private treatment records and 
a VA examination record associated with the claims file.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran was granted service-connection for hypertension 
in a November 1976 rating decision with a 10 percent 
disability evaluation effective November 17, 1976.   In an 
April 1980 rating decision, the RO reduced the rating to a 
non-compensable evaluation, effective July 1980.  The veteran 
applied for an increased evaluation for the service-connected 
hypertension in April 2001.  In a June 2003 rating decision, 
the RO increased the rating from 0 to 10 percent, effective 
April 10, 2001. 

The veteran seeks a rating in excess of 10 percent for the 
service-connected hypertension. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as 'staged' ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's hypertension is currently rated under 38 C.F.R.  
§ 4.104, Diagnostic Code (DC) 7101.  DC 7101, pertaining to  
hypertensive vascular disease (hypertension and isolated  
systolic hypertension), provides that an evaluation of 20 
percent is warranted when diastolic  pressure is 
predominantly 110 or more, or; systolic pressure  
predominantly 200 or more.  An evaluation of 10 percent is  
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
minimum evaluation also is warranted for an individual with a 
history of diastolic pressure predominantly 100 or more who  
requires continuous medication for control. 

Note (1) to DC 7101 provides that: Hypertension or isolated  
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Note (2) to DC 7101 provides that: Hypertension due to aortic 
insufficiency of hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation.  
38 C.F.R. 
§ 4.104, DC 7101 (2005).

As noted, the veteran's hypertension is currently evaluated 
as 10 percent disabling under DC 7101.  In order to receive  
the next higher 20 percent rating, the evidence must show 
diastolic pressure predominantly 110 or more or systolic  
pressure predominantly 200 or more.  DC 7101.

An April 2001 VA medical record shows blood pressure of 
140/99.
    
A May 2001 VA medical record shows blood pressure of 139/89.    

An August 2001 VA medical record shows right arm blood 
pressure of 140/100.  and states that the condition is not 
well controlled.

A June 2001 VA medical record shows blood pressure of 148/94.

A May 2001 VA medical record shows blood pressure of 139/89.

Private medical records show that the veteran is treated for 
hypertension.  January 2003 records show a blood pressure of 
136/80; a note indicates that blood pressure is well 
controlled by medication.  

An April 2005 VA medical examination report shows right arm 
sitting blood pressure of 151/91, left arm sitting blood 
pressure of 130/86, and left arm standing blood pressure of 
139/94.  The  diagnosis was essential hypertension, stage 1 
(mild), diagnosed in 1976 and controlled with medication 
since 2000/2001.  

Upon review, the medical evidence of record does not show 
that the veteran's hypertension warrants a rating in excess 
of 10 percent.  There is no evidence that the veteran's 
diastolic pressure was 110 or more or that systolic pressure 
was 200 or more to warrant an higher evaluation.  Overall, 
the diastolic blood pressure readings ranged from 80 to 100 
and systolic blood pressure ranged from 130-148; symptoms 
which are best reflected by the 10 percent disability rating.  
Therefore, in the absence of findings establishing diastolic 
pressure readings predominantly of 110 or more or systolic 
pressure readings predominantly of 200 or more, the 
preponderance of  the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension.

More over, an extra-schedular rating under 38 C.F.R.  § 
3.321(b) is not warranted, as the evidence does not show that 
the veteran's hypertension caused marked interference with 
employment or frequent periods of hospitalization.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The  
record does not show that the veteran's hypertension 
disability is so unusual as to render impractical the 
application of the regular schedular standards.  38 C.F.R.  
§ 3.321(b).  

Therefore, the Board concludes that the veteran's 
hypertension most closely resembles a 10 percent rating under  
DC 7101, and the increased rating claim for hypertension is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine, but it does not apply.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990). 
    
ORDER

An initial evaluation in excess of 10 percent for 
hypertension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


